EXAMINER’S AMENDMENT

The claims were amended via examiner’s amendment as follows:

Delete claims 1,12 and 21.

Claim 26  (New)    An apparatus for collecting molecular samples, the apparatus comprising:
an elongated outer sample collector having two opposing closed ends and a plurality of outer sample collector perforations on a sidewall, all of the outer sample collector perforations that exist on the outer sample collector defining an outer sample collector perforation region, wherein the plurality of outer sample collector perforations are adapted to prevent the passing of at least one of detritus or environmental contaminants; and
an elongated inner sample collector having at least one closed end and a plurality of inner sample collector perforations on a side wall, all of the inner sample collector perforations that exist on the inner sample collector defining an inner sample collector perforation region on the inner sample collector,
wherein the inner sample collector extends at least partially inside of the outer sample collector in an axial direction, wherein the inner sample collector perforation region and outer sample collector perforation region are displaced from one another in the axial direction and do not overlap.

As to claim 2, replace “1” (line 1) with - - 26 - - .
As to claim 5, replace “1” (line 1) with - - 26 - - . 
As to claim 7, replace “1” (line 1) with - - 26 - - .
As to claim 9, replace “1” (line 1) with - - 26 - - . 

As to claim 11, replace “1” (line 1) with - - 26 - - . 

Claim 11  (Currently Amended)  The apparatus of claim , or other material which do not interfere, contaminate, or compromise measurements taken for analysis.

Claim 27 (New) A gas sample collecting apparatus, the apparatus comprising:
an outer tube having two opposing closed ends and a plurality of outer tube perforations located in an outer tube perforation region of a side wall of the outer tube, wherein all of the outer tube perforations that exist on the outer sample collector define the outer tube perforation region and wherein the plurality of outer tube perforations prevent the passing of at least one of detritus or environmental contaminants;
and an inner tube having at least one closed end and a plurality of inner tube perforations located in an inner tube perforation region on a side wall of the inner tube, wherein all of the inner tube perforations that exist on the inner tube define the inner tube perforation region and wherein the inner tube is positioned at least partially inside of the outer tube, and wherein the inner tube extends at least partially inside of the outer tube in an axial direction, wherein the inner tube perforation region and outer tube perforation region are displaced from one another in the axial direction and do not overlap.

As to claim 14, replace “12” (line 1) with - - 27 - - .
As to claim 16, replace “12” (line 1) with - - 27 - - . 



Claim 28 (New)   An apparatus for collecting molecular samples, the apparatus comprising:
an outer tube having two opposing closed ends and either one or a plurality of outer tube perforations on a side wall, the one or plurality of outer tube perforations collectively defining an outer tube perforation region for permitting the flow of a sample fluid from outside the outer tube to an interior of the outer tube,
an inner tube having at least one closed end and extending at least partially within the interior of the outer tube in an axis direction and having either one or a plurality of inner tube perforations, the one or plurality of inner tube perforations defining an inner tube perforation region for permitting flow of the sample fluid from the interior of the outer tube to an interior of the inner tube, wherein the outer tube region and inner tube region each includes all of the perforations that exist on its respective tube, wherein the at least one outer tube perforation region and the at least one inner tube perforation region are displaced from one another in the axial direction and do not overlap; and
a collection tube connector coupled to at least one of the outer tube or the inner tube and configured to accommodate a vacuum collection tube to be attached to a measuring device.

As to claim 22, replace “21” (line 1) with - - 28 - - .
As to claim 24, replace “21” (line 1) with - - 28 - - . 
As to claim 25, replace “21” (line 1) with - - 28 - - .



	
COMMENTS:
In view of the contents of Applicant’s REMARKS filed 3/2/21, Undersigned elected to solely draft, without consultation with any other, the above new claims 26, 27 and 28, as such appeared necessary to finally dispose of this patent application.  Copies of proposed amendments to claims 1, 12 and 21 (now, new claims 26, 27 and 28) were forwarded to the attorney of record by SPE Patel for approval, and subsequently accepted by that attorney via email.  In that acceptance the attorney requested a minor amendment to claim 11, and did not provide any substantive comments relating to any art of record.  As the record lacked any such substantive comments from Applicant (especially in regard to the Witham Reference which was identified as teaching that Finally Rejected claims 1, 12 and 21 were not novel), the Undersigned completed prosecution by hereby stating that the italicized limitations in claims 26, 27 and 28 (i.e., rewritten proposed/accepted claims 1, 12 and 21) were absolutely critical in distinguishing claims 26, 27 and 28 over both the applied art of the Final Office action and the Witham Reference.  
In summary: 
          (1) As to claims 26 and 27, the Examiner-provided italicized limitations were necessary to overcome both the Tomalesky 5,122,312 rejections1 of claims 1 and 12 in the Final Office action of 11/27/20, and distinguish the claims over the     Watham Reference2 that was identified in the Advisory of 2/10/21 as anticipating the same claims, and 
italicized limitations were necessary to overcome the 112(b) rejection of claim  21 in the Final Office action of 11/27/20, overcome the art rejection3 of Resh ‘458 in view of Resh ‘467 of claim 21 in the Final Office action of 11/27/20, and to distinguish the claim over the Watham Reference4 that was identified in the Advisory of 2/10/21 as anticipating that claim.
The actions of the Undersigned in having accepted the responsibility of solely distinguishing disclosed subject matter over the prior art, rewriting claims accordingly, and concluding with additional comments in this Examiner’s Amendment were necessary only as a matter of efficiently ending prosecution of this application.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 


/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Such relates back to limitations presented to Applicant per Interview Summary mailed 10/20/20, but which were never incorporated by Applicant into finally rejected claim 1.
        2 Note the “two opposing closed ends” and “one closed end”.
        3 Such relates back to limitations presented to Applicant per Interview Summary mailed 10/20/20, but which was never incorporated by Applicant into finally rejected claim 1.
        4 Note the “two opposing closed ends” and “one closed end”.